Case 9:20-mj-08265-BER Document 26 Entered on FLSD Docket 09/09/2020 Page 1 of 3



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA
   United States of America,

                                                        Case No.: 9:20-mj-08265-BER
   v.


   Michael J. Ligotti, D.O.,
           Defendant.



                        DEFENDANT MICHAEL J. LIGOTTI’S
                  MOTION FOR PERMISSION TO SELL REAL PROPERTY

         Defendant Michael J. Ligotti, D.O. (“Dr. Ligotti”), by and through his undersigned counsel,

  hereby requests permission from the Court to immediately execute a residential sales contract so

  that Dr. Ligotti and his wife can sell their personal residence in the near future. In support of this

  Motion, Dr. Ligotti states as follows:

                                  Relevant Procedural Background

         On July 29, 2020, the Government sought and obtained under seal a criminal complaint

  against Dr. Ligotti, charging him with conspiracy to commit health care fraud and wire fraud, in

  violation of 18 U.S.C. § 1349. (Mot. to Seal Crim. Compl., ECF No. 1; Order to Seal, ECF No. 2;

  Am. Crim. Compl., ECF, No. 8). Dr. Ligotti was arrested the following morning at his personal

  residence in Delray Beach (the “Residence”) and had his initial appearance on July 31, 2020 before

  Magistrate Judge Reinhart, at which time the Government announced its intention to seek pre-trial

  detention based on a risk of flight theory. (Minute Order, ECF No. 10).

         On August 3, 2020, Magistrate Judge Brannon conducted a hearing on the Government’s

  request for detention (Minute Entry, ECF No. 13). At the conclusion of this hearing, Magistrate

  Judge Brannon denied the Government’s request and instead fashioned an appropriate bond with
Case 9:20-mj-08265-BER Document 26 Entered on FLSD Docket 09/09/2020 Page 2 of 3



  a number of conditions attached. Notably, Magistrate Judge Brannon required that Dr. Ligotti’s

  wife and parents co-sign a $1,000,000 personal surety bond, and also that no signers to any bond

  sell any property without first seeking the Court’s approval.

                        Planned Move to Maine and Public Sale of the Residence

           In the months leading up to Dr. Ligotti’s arrest, the Ligottis had been actively pursuing the

  prospect of a permanent move from South Florida to the New England region of the United States.

  In furtherance of those efforts, and once it appeared that Dr. Ligotti had secured a new position as

  a medical provider in Maine, the Ligottis began to publicly list the Residence – which they co-own

  – for sale in May of 2020. The listing price was, and still remains, $5,695,000.

           In recent days, the Ligottis have negotiated the possible sale of the Residence for

  $5,300,000 - a party entirely unrelated to Dr. Ligotti, his family, and his former medical practice

  has offered to purchase the Residence for this amount. The Ligottis now wish to accept this offer

  and immediately execute a residential sales contract (the “Contract”) before the offer is withdrawn.

               Request for Permission to Execute the Contract and Sell the Residence

           By selling the Residence, the Ligottis will be able to pay off two significant mortgages

  totaling roughly $3,800,000 that still remain on the property. They likewise will be able to begin

  to address an approximately $1,600,000 lien the IRS has placed on the property 1. In other words,

  any theoretical profit extracted from the sale of the Residence will not go to the Ligottis. Instead,

  it all will go, in short order, to the current mortgage holders and the IRS.




  1
   In addition to this secured claim, the IRS is also asserting an unsecured claim against the Ligottis for approximately
  $437,000.
Case 9:20-mj-08265-BER Document 26 Entered on FLSD Docket 09/09/2020 Page 3 of 3




            WHEREFORE, Defendant Michael J. Ligotti, D.O. requests permission from the Court to

  immediately execute a residential sales contract for the sale of his and his wife’s personal residence

  and thereafter sell the same later this year for $5,300,000 or an amount close to that proposed

  figure.


            Dated: September 9, 2020

                                                  MCDERMOTT WILL & EMERY LLP

                                                  By:        /s/ Oliver Benton Curtis III
                                                            Oliver Benton Curtis III
                                                            Florida Bar No.: 118156
                                                            bcurtis@mwe.com
                                                            Kristin A. Taylor
                                                            Florida Bar No.: 1019775
                                                            kataylor@mwe.com
                                                            333 SE 2nd Avenue, Suite 4500
                                                            Miami, FL 33131-4336
                                                            T: 305.329.4442 | F: 305.402.6285



                                    CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on September 9, 2020, a copy of the foregoing was

  electronically filed with the Clerk of Court by using the Court’s CM/ECF system, which will send

  a notice of electronic filing to all counsel of record.



                                                            /s/ Oliver Benton Curtis III
                                                            Oliver Benton Curtis III

  DM US 172583867-1.112085.0011
